[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 08-15858                   MAR 20, 2009
                            Non-Argument Calendar            THOMAS K. KAHN
                                                                 CLERK
                          ________________________

                   D. C. Docket No. 91-00051-CR-J-16-HTS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JOHNNY LEE HANSLEY,
a.k.a. Johnnie Lee Hansely,

                                                            Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 20, 2009)

Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:

      Charles Truncale, appointed counsel for Johnny Lee Hansley in this appeal
from the district court’s denial of Hansley’s motion to reduce his sentence under 18

U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire

record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and the district court’s denial of relief under § 3582(c)(2) is

AFFIRMED.




                                          2